Freeman, J.,
delivered the opinion of the court.
Motion is made in this case to amend by taking a proper oath in forma pauperis, with another, on part of defendant in error, to dismiss. If the first is allowed, it disposes of the other.
At last term at Jackson we held, that when the *392pauper oath had been improperly taken- before a justice of the peace, on appeal to this court we would ^llow the party to take the oath here, and thus perfect his appeal. In this we followed the case of 11 Hum., 135, that the oath was substituted for a bond, and when untrue or insufficient or defective, might be amended or supplied, as in case of defective or insufficient bond. The party can amend by taking the oath before the clerk of this court or his deputy.